Case 1:18-cr-00204-NGG-VMS Document 852 Filed 03/09/20 Page 1 of 2 PageID #: 13396




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

   UNITED STATES OF AMERICA,

                                                          No. 18-cr-204 (NGG) (S-2)
                    - v. -
                                                          DECLARATION OF
                                                          MARC A. AGNIFILO
   KEITH RANIERE,

                                 Defendant.



  MARC A. AGNIFILO, pursuant to 28 US.c. § 1746, declares as follows :

          1.    I am a member of the Bar of this Court and serve as Of Counsel to the law firm

  Brafman & Associates, P.C., attorneys for Defendant Keith Raniere. I am submitting this

  declaration in support of Raniere's Motion for a New Trial pursuant to Rule 33, dated March 9,

  2020.

          2.    Attached as Exhibit 1 is a true and correct copy of an August 21, 2018 Letter from

  Neil Glazer, Esq. to the Honorable Nicholas G. Garaufis regarding "Victim Statement Responding

  to Defendant Bronfman' s Proposed Modification of Bail Conditions."

          3.    Attached as Exhibit 2 is a true and correct copy of the Practice Areas ofKohn, Swift

  & Graf, P.c., as listed on their website www.kohnswift.com on March 9, 2020.

          4.    Attached as Exhibit 3 is a true and correct copy of Neil Glazer, Esq.'s biography

  on Kohn, Swift & Graf, P.C. 's website, as listed on their website www.kohnswift.com on February

  12,2020.

          5.    Attached as Exhibit 4 is a true and correct copy of3500-11-] . The Protective Order

  entered as Document Number 494 applies to this Exhibit.
Case 1:18-cr-00204-NGG-VMS Document 852 Filed 03/09/20 Page 2 of 2 PageID #: 13397




            6.     Attached as Exhibit 5 is a true and correct copy of3500-ri-2. The Protective Order

   entered as Document Number 494 applies to this Exhibit.

            7.    Attached as Exhibit 6 is a true and correct copy of the Complaint filed in Mark

   ViCel)le, el. 31. vs. Keilh Raniere. et. aI. , 20-cv-485 (E.D.N.Y. Jan. 28, 2020).




   Dated:         March 9, 2020                                    Respectfully submitted,
                  New York, NY
                                                                    lsI
                                                                   Marc A. Agnifilo, Esq.
                                                                   BRAFMAN & ASSOCIATES, P.e.
                                                                  767 Third Avenue, 26th Floor
                                                                  New York, NY 10017
                                                                  (212) 750 - 7800




                                                      2
